              Case 5:19-cv-00292-TES Document 49 Filed 12/01/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

CHARLES CONEY,

            Plaintiff,

v.
                                                          CIVIL ACTION NO.
ROBERT A. B. REICHERT, as an                               5:19-cv-00292-TES
individual,

            Defendant.




                                       ORDER GRANTING STAY



           Sadly, on September 16, 2020, the Plaintiff in this case suddenly and

 unexpectedly passed away. The following day, his counsel filed a Suggestion of Death

 [Doc. 30] on the record and contemporaneously requested the Court to stay all

 deadlines in the case. [Doc. 31]. The Court granted in part Plaintiff’s Motion to Stay

 [Doc. 31], giving his counsel an additional 30 days to respond to Defendant’s then-

 pending Motion for Summary Judgment [Doc. 28]. See [Doc. 32] However, the Court did

 not indefinitely grant all deadlines as Plaintiff requested. [Doc. 32].

           In all candor, when Plaintiff’s counsel filed his Suggestion of Death, the Court

 mistakenly believed that he had started the 90-day clock 1 to substitute an appropriate



 1   Pursuant to Federal Rule of Civil Procedure 25(a):
             Case 5:19-cv-00292-TES Document 49 Filed 12/01/20 Page 2 of 3




party to carry on the case, should the personal representative determine that he or she

could continue the case or even wanted to do so. Thus, the Court did not want to

modify the time limits (assuming it could) mandated by Congress in Federal Rule of

Civil Procedure 25. Hence, the Court granted Plaintiff’s counsel more time, but did not

agree to extend “all” deadlines. [Doc. 32].

           Plaintiff’s counsel filed a memorandum in response to Defendant’s Motion for

Summary Judgment, whereby he included a footnote 2 insinuating that the Court forced

him to file such a response. [Doc. 38, p. 1 n.1]. While it is true that the Court’s deadline

was approaching, nothing in the Court’s Order [Doc. 32] or practice would have

reasonably prohibited or even discouraged Plaintiff’s counsel from asking for

additional time to respond and explaining that the Ben Hill County Probate Court had

not yet appointed a personal representative for Plaintiff’s estate. Had he done so, the

Court certainly would have granted him more time.



           If a party dies and the claim is not extinguished, the court may order substitution of the
           proper party. A motion for substitution may be made by any party or by the decedent’s
           successor or representative. If the motion is not made within 90 days after service of a
           statement noting the death, the action by or against the decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1).

2   The relevant footnote states in part:

           This Court did not grant the motion for stay but gave counsel some additional time to file
           a response to the defendant’s motion for summary judgment. Counsel for Plaintiff files
           this response because he was ordered to do so but believes that this matter should have
           been stayed until a party could be substituted for Plaintiff.

[Doc. 38, p. 1 n.1].


                                                       2
         Case 5:19-cv-00292-TES Document 49 Filed 12/01/20 Page 3 of 3




       In the interim, the Court researched the Suggestion of Death that was filed and

grew concerned that it was ineffective and did not begin the 90-day clock as the Court

originally thought. The Court issued an Order to Show Cause [Doc. 46] why the

Suggestion of Death was effective under Federal Rule of Civil Procedure 25(a) and

provided an opportunity for each side to weigh in on the matter. [Doc. 46]. After an

opportunity to respond, the parties agree that the Suggestion of Death on record is

ineffective to begin the 90-day clock set by Rule 25. [Doc. 47]; [Doc. 48].

       Accordingly, the Court STAYS this case until further order of the court. After the

Ben Hill County Probate Court appoints a personal representative, Plaintiff’s counsel

can move for substitution. If that court doesn’t timely name a personal representative,

the Defendant can then file its own Suggestion of Death and serve Plaintiff’s two heirs

with it, starting the clock.

       Assuming the Ben Hill County Probate Court appoints a personal representative,

then Plaintiff’s counsel can consult with her and she can ratify the pleadings already

filed or, the personal representative can request that the Court withdraw the filed

responses and allow her to file her own response.

       SO ORDERED, this 1st day of December, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              3
